DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-40 of U.S. Application No. 16/830621 filed on 03/26/2020 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed07/08/2022. Claims 1-2, 16-21, 23-26, 28-32 and 38 have been amended. Examiner has amended claims 4-5. Claims 1-21 and 23-40 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments with respect to claims 1-40 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 101 to claims 1-40 have been withdrawn.
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-40 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-40 have been withdrawn.


Allowable Subject Matter
Claims 1-21 and 23-40 are allowed over the prior art of record.
As per claim 1-21 and 23-40 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a method for building at least one optimal itinerary for use by a user to plan a trip travelling in a multimodal transportation network according to a number of transfers in the multimodal transportation network by preprocessing a set of non-scheduled lines within a multimodal transportation network of predetermined stations to enable the building of itineraries that combine non-scheduled lines and scheduled lines, a scheduled line being a predetermined sequence of stations with known timetables, a non-scheduled line being a non-walking mode of transportation having no known timetable, the method comprising: (a) receiving from a user, via a user interface, a departure location and an arrival location; (b) electronically, for each non-scheduled line of the set of non-scheduled lines, associating, using an electronic processor and electronic memory, to each station of a sequence of stations defining the non-scheduled line, at least one time interval during which a trip on the non-scheduled line can depart from the station; (c) electronically, for each first station of a the non-scheduled line which is reachable from a second station of a scheduled line, adding, using an electronic processor and electronic memory, to a set of feasible transfers between a scheduled line and a non-scheduled line, if there exists a trip on the scheduled line such that a departure time at the first station after transferring is compatible with the at least one time interval associated to the first station, the earliest transfer from the second station on the trip to the first station; (d) electronically, outputting, using an electronic processor and electronic memory, the set of feasible transfers between a scheduled line and a non-scheduled line for computing at least one itinerary in the multimodal transportation network; (e) electronically determining, using an electronic processor and electronic memory, based upon the set of feasible transfers, a set of possible initial trips as a function of the departure location and a set of possible final trips as a function of the arrival location, in a multimodal transportation network; -3-US Patent Application Number: 16/830,621 Attorney Docket Number: 1601 011 301 0251 (f) electronically performing, using an electronic processor and electronic memory, a routing optimization algorithm so as to build, among itineraries having a main part from an initial trip belonging to the set of possible initial trips to a final trip belonging to the set of possible final trips, at least one optimal itinerary according to at least one criterion including an earliest arrival time, based upon trips on scheduled or non- scheduled lines and transfers between trips from the set of feasible transfer; and (g) outputting to the user, via a user interface, the at least one optimal itinerary for use by the user to plan a trip travelling in the multimodal transportation network.
Claims 2-21, 23-25 depend from claim 1, claims 27-29 depends from claim 26 , claims 31-37 depends on claim 30 and claims 39-40 depends from claim 38, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668